Opinion issued August 26, 2021




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                           NO. 01-21-00362-CV
                         ———————————
 JEFF QUAN, KA YAN LEE, HARMONY QUAN, MEGA TIME II, LLC,
MELODY QUAN GALLAGHER, LAWRENCE LEE, CAPITAL PLASTICS
   INT’L, INC., AND ELEMENT PLASTICS MFG., LLC, Appellants
                                   V.
      WENDY QUAN AND BRENDA UNG, INDIVIDUALLY AND
 DERIVATIVELY ON BEHALF OF CAPITAL PLASTICS INT’L, INC.,
  ELEMENT PLASTICS MFG., LLC, AND CASH 10702 INVESTMENT
LLC, AND PING CHU AND ANDY CHEN, DERIVATIVELY ON BEHALF
OF CAPITAL PLASTICS INT’L, INC., ELEMENT PLASTICS MFG., LLC,
          AND CASH 10702 INVESTMENT LLC, Appellees


                 On Appeal from the 240th District Court
                        Fort Bend County, Texas
                  Trial Court Case No. 20-DCV-271902


                       MEMORANDUM OPINION
      Appellants, Jeff Quan, Ka Yan Lee, Harmony Quan, Mega Time II, LLC,

Melody Quan Gallagher, and Lawrence Lee, filed a notice of appeal from five

interlocutory orders of the trial court, including: (1) a June 4, 2021 “Temporary

Injunction Order,” (2) a June 16, 2021 “First Amended Temporary Injunction

Order,” (3) a June 28, 2021 “Third Amended Order Granting Appointment of a

Rehabilitative Receiver of Cash 10702 Investment, LLC,” (4) a June 28, 2021

“Fourth Amended Order Granting Appointment of a Rehabilitative Receiver of

Capital Plastics Int’l, Inc. and Element Plastics MFG., LLC,” and (5) a June 28, 2021

“First Amended Order Denying [Appellants’] Motion to Reconsider.” Appellants,

Capital Plastics Int’l, Inc. and Element Plastics Mfg., LLC, separately filed a notice

of appeal from the same interlocutory orders.

      Collectively, appellants have filed an “Agreed Motion to Dismiss,”

representing that “[a]ll the parties to this interlocutory appeal and to the underlying

trial court action reached a settlement,” which had the effect of “dissolv[ing] all of

the interlocutory orders that were being appealed in this case.” Accordingly, “there

are no longer any issues in controversy between the parties to this appeal,” and

appellants seek dismissal of the appeal.

      No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c). Further, appellants’ motion includes a certificate of




                                           2
conference representing that appellees do not oppose the relief requested in

appellants’ motion. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Farris.




                                         3